DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Baumann on 04/6/2021.
The application has been amended as follows: 
In the claims:
	In claim 10 line 7, change “in contact with” to “in direct contact with”
	In claim 10 line 8, change “in contact with” to “in direct contact with”

REASONS FOR ALLOWANCE
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Grum-Schwensen (US 2014/0163496 A1) fails to show or make obvious the claimed elements as set forth in independent claims 10 and 20 and dependent claims 11-19.
a release liner in direct contact with the front surface of the ring of adhesive and in direct contact with the back surface of the ring of adhesive of claim 10 and a release liner folded at a fold line to have a first face in contact with the front surface of the ring of adhesive and a second face in contact with the back surface of the ring of adhesive of claim 20 in combination with the other elements of the invention recited in the claims. 
	Grum-Schwensen teaches a package for a ring of adhesive with two separate release liners, each in direct contact with either the front surface or back surface. Grum-Schwensen does not teach the release liner folded in the claimed configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781